DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Figure legends are poor. 37 CFR 1.84(p)
Numbers, letters and reference characters not plain and legible. 37 CFR 1.84(p)  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 33, 36, 37, 41, 46 and 48 are objected to because of the following informalities:
Claim 33, lines 1 – 3, “a separate surface for each spherical-shaped body at which separate surface the spherical-shaped body contacts” should read - - a separate surface for each spherical-shaped body at which the spherical-shaped body contacts the separate surface - -.  
Claim 36, lines 2, “the linearly displaceable movable rail” should read - - the movable rail - -.
Claim 36, line 2, “can travel” should read - - travels - -.
Claim 36, line 3, “the at least two abutments” should read - - the two abutments - -. 
Claim 37, line 1, “the abutments” should read - - the two abutments - -.
Claim 41, line 3, “a movement” should read - - the movement - -.
Claim 46, line 2, “the linear movement direction” should read - - a linear movement direction - -.
Claim 48, line 2, “can be” should read - - is - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31 – 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "successful" in claims 31 and 55 is a relative term which renders the claim indefinite.  The term "successful" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Use of said term renders the limitation “successful movement” indefinite.
Regarding claims 36 and 48, a recitation that an element “can” perform a function, or that a function “can be” performed by an element is not a positive limitation but only requires the ability to so perform. Thus, it is unclear whether the invention of claim 36 (i.e. “can travel”) and claim 48 (i.e. “can be displaced”) can be put into practice by satisfying all of the other limitations of claims, without necessarily being required to perform the limitations following the phrase “can” or “can be.”

Allowable Subject Matter
Claims 31 – 55 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken as a whole neither teaches nor makes obvious the claimed combination including at least two, at most four, spherical-shaped bodies that .
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656